DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/25/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent Application No. 16/566251 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the ODP rejection has been withdrawn.

Allowable Subject Matter
Claims 3-5 and 7-21 are allowed in light of the agreed upon claim amendments made as set forth below in the Examiner’s Amendment. The Examiner initiated an interview with Applicant's attorney to discuss two references, currently will be made of record, that could be applied to reject the independent claims. In particular, the prior art references of Lee et al. and Nakel et al. were found to read on the independent claims but taught less than 5% acid modifier used. Therefore, the Examiner proposed amending the independent claims to incorporate the claimed range of acid modifier, from about 5% to about 20% by weight of acid modifier, as recited in Claim 6, in order to overcome these potential rejections and proceed with allowance of the application. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 7/29/2021 is insufficient on its own to overcome the rejection of the claims reciting an “optically clear finished flavored beverage, based upon 35 U.S.C. 112 (a), as set forth in the last Office action because:  Applicant notes that the affidavit showed that the beverages with the claimed amount of acid modifiers were found to be optically clear. Therefore, the limitation of an amount of acid modifier used in the composition needs to be recited in order for the unexpected benefits of an optically clear beverage to be commensurate in scope with the claims. Since the independent claims have been amended to recite the claimed amount of acid modifier in the composition, the 112 (a) rejections of the claims have been withdrawn. The new matter rejections and granting of priority back to parent applications were also reconsidered in light of further consideration of the parent applications by the Examiner. Since the priority was granted back to all of the prior filed applications, the prior art rejections previously applied (USPA 2018/0084806) are not prior art anymore. Therefore, the prior art rejections have also been withdrawn by the Examiner. Therefore, no rejections remain on the record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Kevin Davis on 8/25/2021.
The application has been amended as follows: 
IN THE CLAIMS: 
Cancelled Claim 6.
Claim 3: at the beginning of line 11 inserted - - wherein the acid modifier comprises from about 5% to about 20% by weight of the liquid concentrate; - -, followed by “wherein the combination of the solvent component and the densifier component comprise at least 80% by weight of the liquid concentrate; and” starting on the next new line.
Claim 14: line 11, deleted “wherein the densifier is an acid selected from the group consisting of citric acid, malic acid, tartaric acid, phosphoric acid, or any combination thereof;” and inserted “wherein the densifier component comprises an acid selected from the group consisting of citric acid, malic acid, tartaric acid, phosphoric acid, and any combination thereof, wherein the acid comprises from about 5% to about 20% by weight of the liquid concentrate;”.
Claim 15: line 2, deleted “or magnesium” and substituted therefor - - and magnesium - -.
Claim 18: line 1, deleted “or claim 15”.
Claim 19: line 1, deleted “or claim 15”.
Claim 20: at the beginning of line 10 inserted - - wherein the acid modifier comprises from about 5% to about 20% by weight of the liquid concentrate; - -, followed by “wherein the combination of the solvent component and the densifier component 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner makes note of a reference, Pearce that was used to reject similar claims in parent application US. App. 11/403175. Pearce, currently made of record, was eventually overcome by a 131 affidavit swearing behind the Pearce reference. Since the instant application has a direct priority link to the parent application, such a rejection was deemed unnecessary in the instant application but is noted on the record. Applicant’s claims as currently amended are found to be free of the prior art and deemed allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                8/25/2021